DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06 July 2021 has been entered. Claim(s) 1, 3-4, 6-8, and 10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and every 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed 4 March 2021.
Drawings
The drawings were received on 06 July 2021.  These drawings are unacceptable. Fig. 3 of the drawing contains new matter, as there is not support in the specification for the structure of the resonance member.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: resonance member in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “resonance member” in claims 1 and 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-4, 6-8, and 10 are additionally rejected under 35 U.S.C. 112(b) due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fleming (U.S. 20070240712 A1).
Regarding Claim 1, Baker teaches an olfactory stimulator configured to accommodate an olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), the olfactory stimulator including a container configured to accommodate the olfactory stimulating material (Canister portion 19’, Fig. 1 and 4), an olfactory stimulation terminal (Device housing 50, Fig. 1; microprocessor 24 and training container 13, Fig. 3) configured to recognize the olfactory stimulator and to perform an olfactory cognitive ability test based on an olfactory stimulation protocol (Paragraphs 0014 and 0113). Baker further teaches the olfactory stimulation terminal is a mobile device (Device housing 50, Fig. 1; Training container 13, Fig. 3) 
Regarding Claim 3, Baker and Fleming teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches an olfactory stimulator further comprises a manipulator configured to expose a fixed amount of the olfactory stimulating material from the container by a user’s operation (Actuation mechanism, paragraphs 0013 and 0057), a sound wave generator configured to generate a sound wave by a pressure of the olfactory stimulating material discharged from the container (Audible output, Paragraph 0013; Release of pressurized contents of canister described in above rejection of claim 2), and 
Regarding Claim 6, Baker and Fleming teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches the olfactory stimulation terminal comprises a sound wave detector (Signal receiving component, paragraph 0013 and 0104; element 98, Fig. 4) configured to detect a sound wave generated in the olfactory stimulator (Audible output from signal output component, paragraphs 0013, 0104, and 0105), and the sound wave detector is configured to convert the sound wave to an electric signal (Processed by the components of the container, paragraph 0104).
Regarding Claim 7, Baker and Fleming teach the olfactory cognitive ability test system of claim 1. Baker additionally teaches an inputter (Control interface 28, Fig. 1) configured to allow a testee to input a response (Paragraphs 0050 and 0061) to the olfactory stimulating material and an olfactory cognitive ability analyzer (Microprocessor 24, Fig. 3) configured to analyze an olfactory cognitive ability of the testee based on a reaction time of the testee (Timekeeper, Paragraph 0039).
Regarding Claim 8, Baker and Fleming teach the olfactory cognitive ability test system of claim 7. Baker additionally teaches a protocol controller configured to control the olfactory stimulation protocol (Paragraph 0011) and the olfactory cognitive ability analyzer is configured to analyze the olfactory cognitive ability of the testee with regard to an olfactory function or smell based on the olfactory stimulation protocol (Statistical analysis feature, Paragraph 0113).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fleming, further in view of Toda (Sensors and Actuators A 144).
Regarding claim 4, Baker and Fleming teach the olfactory cognitive ability test system of claim 3. Baker additionally teaches a nozzle member (Part of the actuation mechanism, paragraph 0057) included in the container (Container 19, Fig. 1 and 4) and configured to spray the olfactory stimulating .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Fleming, further in view of Starr (U.S. 20140379874 A1).
Regarding Claim 10, Baker and Fleming teach the olfactory cognitive ability test system of claim 3.  Baker additionally teaches the container has a quick response code (Barcode, Paragraph 0059) or a near field communication tag (RFID tag 61, Fig. 3) to recognize a type of the olfactory stimulating .
Response to Arguments
Applicant’s arguments, see pages 8-9 of applicant's arguments, filed 06 July 2021, with respect to the rejection(s) of claim(s) 1, 3-4, 5-8, and 10 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fleming, which would be obvious to combine with Baker, Toda, and Starr to teach the limitations of each of applicant's claims as described above in this action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791